DETAILED ACTION
The following Office action concerns Patent Application Number 16/794,881.  
The applicant’s amendment filed January 24, 2022 has been entered.
Reasons for Allowance
Claims 14, 19, 23, 27, 29, 30, 71 and 74-77 are allowable over the closest prior art of Fujii et al (US 2016/0333245) in view of Ravner et al (US 3,262,881).  The references do not teach or suggest that the molar mixing ratio of compounds of formula (V) and formula (VI) is 2:1 to 1:2.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 31, 2022